PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Ghaderpour, et al.
Application No. 16/847,184
Filed: April 13, 2020
Attorney Docket No. 88239-12US/RWD
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed May 9, 2022, to revive the above-identified application.

The petition is DISMISSED.	

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to submit corrected drawings in a timely manner in reply to the Notice of Allowability, mailed January 5, 2022, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on April 6, 2022. The Office mailed a Notice of Abandonment on March 22, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1  

The petition does not comply with item (1).  In this regard, the replacement drawings submitted with the instant petition cannot be accepted. Color photographs and color drawings are not accepted in utility applications unless a petition file under 37 CFR 1.84(a)(2) and accompanied by the appropriate fee set forth in 37 CFR 1.17(h) and one set of color drawings or color photographs. For that reason, the petition cannot be granted at this time. 
 
Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        
	



    
        
            
        
            
    

    
        1 See MPEP 711.03(c)(III)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).